By the Courtj

Cowen, J.
The cross notes and mortgage were merely a collateral security for the notes in question; and the release by discharging Green from all liability on the latter discharged the whole.
To give notes taken under the circumstances of this case the character of exchange notes and protect them as bona fide, would be to allow the plainest evasion of the usury laws. A party, who gets notes to be discounted, always exchanges for them some sort of security; if not his own notes or his mortgage, at least his implied promise to indemnify tire accommodation maker or endorser. The whole is parcel of the usurious transaction.
New trial denied.